394 U.S. 456 (1969)
MITCHELL ET AL.
v.
RIDDELL, DISTRICT DIRECTOR OF INTERNAL REVENUE, ET AL.
No. 1044.
Supreme Court of United States.
Decided April 1, 1969.
APPEAL FROM THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Solicitor General Griswold, Assistant Attorney General Walters, and Gilbert E. Andrews for appellees.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of jurisdiction. Treating the papers whereon the appeal was taken as a petition for a writ of certiorari, certiorari is denied.